Per Curiam.
For the purpose of this particular appeal, it is taken for granted without so deciding that the deeds to the predecessors in title of the parties to the action contain covenants limiting the use of the property described in them to residences, and that these restrictive covenants were placed in the deeds pursuant to a general plan to develop the entire subdivision as a restricted residential neighborhood. Notwithstanding this assumption, the compulsory nonsuit was proper. This is true because the testimony of plaintiff at the trial showed that business enterprises invaded the subdivision after its establishment with the acquiescence of those owning lots therein, and so changed the character of the neighborhood as to make it impossible to accomplish the purpose intended by the restrictive covenants. Starkey v. Gardner, 194 N.C. 74, 138 S.E. 408, 54 A.L.R. 806.
The involuntary judgment of nonsuit is
Affirmed.